 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                           TACOMA DIVISION
 7
     CECELIA M. RAGLIN,                                  Civil No. 3:19-CV-05504-MAT
 8
                       Plaintiff,
 9
              vs.
10
     COMMISSIONER OF SOCIAL SECURITY,                    ORDER
11
                       Defendant.
12
              The judgment in the above-captioned case has been vacated. It is hereby ORDERED that
13
     the above-captioned case be REVERSED and REMANDED to the Commissioner of Social
14
     Security for further administrative proceedings consistent with the Supreme Court’s decision in
15
     Carr v. Saul, 141 S. Ct. 1352 (2021). Upon remand from the court, Plaintiff will be given the
16
     opportunity for a new hearing before a properly appointed administrative law judge who has not
17
     already adjudicated this matter.
18
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
19
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
20
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
21
              DATED this 30th day of June, 2021.
22

23                                                         A
                                                           MARY ALICE THEILER
24                                                         United States Magistrate Judge

     Page 1         ORDER - [3:19-CV-05504-MAT]
